           Case 1:19-cv-06137-GHW Document 104 Filed 02/18/21 Page 1 of 4
                                                       250 WEST 55TH STREET           MORRISON & FOERSTER LLP

                                                       NEW YORK, NY 10019-9601        BEIJING, BERLIN, BOSTON,
                                                                                      BRUSSELS, DENVER, HONG KONG,
                                                                                      LONDON, LOS ANGELES, NEW YORK,
                                                       TELEPHONE: 212.468.8000        NORTHERN VIRGINIA, PALO ALTO,
                                                       FACSIMILE: 212.468.7900        SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                                      SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                       WWW.MOFO.COM




                                                                                      Writer’s Direct Contact
February 18, 2021                                                                     +1 (212) 468.8203
                                                                                      JLevitt@mofo.com
VIA ECF

The Honorable Gregory H. Woods
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312
Re:     Skiadas v. Acer Therapeutics Inc. et al., No., 1:19-cv-06137 (S.D.N.Y.)
Dear Judge Woods:
Pursuant to Section 2.C of Your Honor’s Individual Rules of Practice, and as directed at the January
21, 2021 Conference, Defendants request leave to move to dismiss the new claims in the Third
Amended Class Action Complaint (“TAC”). 1 The TAC adds claims about three categories of
statements: (1) FDA’s “additional guidance” at a May 2017 meeting, (2) statements about statistical
significance and phenotype characteristics in the Ong Trial, and (3) Acer status updates
(collectively, the “new” challenged statements). These new challenged statements are not false or
misleading, and Plaintiff fails to adequately allege scienter with respect to them. The statements
about the Ong Trial boil down to a non-actionable disagreement over interpretation of the data,
while Acer’s extensive risk disclosures and public knowledge of the Ong Trial’s limitations belie
any claim that Acer’s statements were misleading.
I.      Stating Truthfully That the FDA Provided Additional Guidance Was Not
        an Indication That Approval Was Guaranteed
In its 2017 10-K and a July 2018 prospectus, Defendants truthfully stated that during a May 2017
meeting, “the FDA provided us with additional guidance on the expected presentation of the
existing clinical data for EDSIVO™ to support the NDA filing.” Plaintiff alleges this somehow
misled investors about the likelihood of and timeline for FDA approval. (TAC ¶¶ 166, 179.) This
Court dismissed this exact statement and exact claim with prejudice in the SAC holding that “[n]o
reasonable investor could interpret the statement . . . to mean that the FDA had indicated that the
Ong Trial data were adequate to assure FDA approval of EDSIVO.” (ECF No. 54 at 17-18.)
Plaintiff revives this dismissed claim, asserting that the FDA raised concerns about randomization
imbalance and interim analyses in the Ong Trial that “could not be remedied after-the-fact.” (TAC
¶¶ 89, 167, and 180.) But Plaintiff’s assertion is not contrary to Acer’s statement about the
guidance provided; the May 2017 Meeting Minutes show the FDA directed Acer to schedule
additional meetings to discuss the “results of [the Ong Trial]” and “how the data will be presented
in the NDA.” (TAC Ex. 2 at ACER_0002339-40.) The FDA did not say Acer could not address
the issues. Indeed, it would be illogical for the FDA to continue to meet with Acer and accept the

1
 Defendants do not seek to dismiss the claim relating to the three statements regarding the FDA’s agreement about
additional clinical studies, which previously survived dismissal of the Second Amended Complaint (“SAC”).
(TAC ¶¶ 159-60, 164-65, 177-78.)
           Case 1:19-cv-06137-GHW Document 104 Filed 02/18/21 Page 2 of 4




The Honorable Gregory H. Woods
February 18, 2021
Page Two
NDA submission for filing if the FDA had determined in May 2017 that Acer could not satisfy
concerns regarding the Ong Trial. Nothing in the Minutes changes the Court’s ruling dismissing the
“guidance” claim and it should be dismissed again. See Pettiford v. City of Yonkers, No. 14 CIV.
6271 (JCM), 2020 WL 1989419, at *4 (S.D.N.Y. Apr. 27, 2020) (denying motion to reconsider
denial of amendment, finding new evidence did not change the court’s previous conclusion).
II.     Acer’s Statements Regarding the Ong Trial Were Not Misleading
First, the TAC takes issue with Acer’s statements about the Ong Trial, but ignores that the trial and
its limitations were published in a prominent peer-reviewed journal, The Lancet, and thus in the
public domain, along with other public criticism, 2 long before the Complete Response Letter. And,
Acer was not required to chronicle the two-plus years of back and forth with the FDA. See In re
Sanofi Sec. Litig., 87 F. Supp. 3d 510, 541 (S.D.N.Y. 2015) (“[C]ourts have rejected claims of
material omissions where pharmaceutical companies did not reveal procedural or methodological
commentary, or other interim status reports, received from the FDA as to drugs under review.”).
Second, statements that Ong Trial data was “robust” and “statistically significant” are non-
actionable expressions of opinions. 3 Id. at 543-44. The Ong Trial publication showed statistically
significant improvement in event free survival compared to control, “support[ing] Defendants’
positive interpretation of the data, precluding a finding that Defendants’ opinions were ‘false’ or
‘not honestly believed when they were made.’” In re EDAP Sec. Litig., 2015 WL 5326166, at *10
(S.D.N.Y. Sept. 14, 2015). Although the FDA ultimately interpreted the data using a different
method, “Plaintiff[ ] cannot premise a fraud claim upon a mere disagreement with how defendants
chose to interpret the results of the clinical trial.” Id.; see Tongue v. Sanofi, 816 F.3d 199, 214 (2d
Cir. 2016) (statement not misleading if Defendants “conducted a ‘meaningful’ inquiry and in fact
held that view”). And, “[a]lthough the FDA had identified deficiencies in [the] data during the
review process, the Complaint contains insufficient allegations to ‘infer that it was a ‘foregone
conclusion’ that . . . adverse consequences would ensue.’” EDAP, 2015 WL 5326166, at *11.
Third, Acer’s statement about “important phenotype characteristics” in the Ong Trial (TAC ¶¶ 156,
162, 170, 175, and 186) were taken directly from The Lancet: “[I]mportant phenotype
characteristics were equally balanced between celiprolol and control groups.” 4 Acer relied on the
Ong Trial analysis and was working to address FDA concerns throughout the review period.
Finally, if the FDA said concerns about the Ong Trial precluded approval, it would not have
accepted Acer’s NDA submission. Instead, as the TAC exhibits show, the FDA and Acer continued
to discuss the Ong Trial as support for the NDA and the FDA reserved judgment for its final review
decision. 5

2
  E.g., Pharmaceutical Technology (Jan. 28, 2019), “Why the experts say Acer is unlikely to get FDA nod for vEDS
drug,” available at https://www.pharmaceutical-technology.com/comment/ehlers-danlos-syndrome-treatment/.
3
  See TAC ¶¶ 152, 155, 157, 169, 171, 172, 182, 183, 189, and 190.
4
  Kim-Thanh Ong et al., Effect of celiprolol on prevention of cardiovascular events in vascular Ehlers-Danlos syndrome:
a prospective randomised, open, blinded-endpoints trial, 376 The Lancet 9751, at 1479 (Oct. 30, 2010).
5
  See Feb. 11, 2019 Mid-Cycle Communication (TAC Ex. 8) at ACER_0002652 (“[T]hese comments do not reflect a final
decision on the information reviewed and should not be construed to do so. These comments are preliminary and subject
to change as we finalize our review of your application.”)
          Case 1:19-cv-06137-GHW Document 104 Filed 02/18/21 Page 3 of 4




The Honorable Gregory H. Woods
February 18, 2021
Page Three
III.   Statements About Acer Status Updates Are Not Actionable
Acer announced completion of a retrospective source verified analysis (TAC ¶ 152) and publication
of the Paris Registry data (id. ¶ 196). The TAC’s allegations about FDA communications do not
affect the truth of these progress statements. And, Defendants’ statements that confirmation of Ong
Trial conclusions was a “critical element” of the NDA and “[w]e continue to successfully rapidly
advance our lead product candidate” (id. ¶ 152) are non-actionable expressions of corporate
optimism. See Gillis v. QRX Pharma Ltd., 197 F. Supp. 3d 557, 585 n.15 (S.D.N.Y. 2016).
IV.    Plaintiff Fails To Allege Scienter, an Independent Basis for Dismissal
Plaintiff fails to allege a compelling inference of scienter as to the new challenged statements.
First, there are no insider stock sales or other sufficient motive allegations and all money raised was
invested in product development. In re N. Telecom Ltd. Secs. Litig., 116 F. Supp. 2d 446, 462
(S.D.N.Y. 2000) (“[a]bsence of stock sales by insiders, or any other evidence of pecuniary gain by
company insiders at shareholders’ expense, is inconsistent with an intent to defraud
shareholders.”). Plaintiff points instead to the need to raise money, which alone is not sufficient in
this Circuit to support an inference of scienter. See In re PXRE Grp., Ltd., Sec. Litig., 600 F. Supp.
2d 510, 532 (S.D.N.Y. 2009), aff’d sub nom., Condra v. PXRE Grp. Ltd., 357 F. App’x 393 (2d Cir.
2009) (desire to “raise money that is ‘desperately needed’ or necessary ‘to protect the very survival’
of a company . . . is far too generalized (and generalizable) to allege the proper ‘concrete and
personal’ benefit required by the Second Circuit.”); Kalnit v. Eichler, 264 F.3d 131, 139 (2d Cir.
2001) (“[m]otives that are generally possessed by most corporate directors and officers do not
suffice” to support a strong inference of scienter). Second, Plaintiff fails to allege strong
circumstantial evidence that Defendants’ “state of mind approximat[ed] actual intent” to relay false
or misleading information. Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 106 (2d Cir. 2015).
Without motive, “the strength of the circumstantial [evidence] must be correspondingly greater.”
Kalnit, 264 F.3d at 142.
This Court previously found four factors supporting scienter in connection with the “FDA agreed”
statements. Skiadas v. Acer Therapeutics Inc., 2020 WL 3268495, at *10-12 (S.D.N.Y. June 16,
2020). Putting aside raising funds (discussed above), the other three factors—(1) implication that
FDA agreed to approve with one study, (2) revisions to the challenged statement, and (3) access to
allegedly contrary information (here, instead, the evidence shows Acer was engaged in a continuing
dialogue with the FDA)—do not apply to the new challenged statements and thus there is not a
strong, compelling inference of fraudulent intent. It cannot be that the FDA told Acer since May
2017 that Ong Trial issues precluded NDA approval, but still accepted the NDA for filing and
priority review, and that Defendants withheld this information and continued to invest all of their
time, money, and reputation on the NDA nonetheless. See Shields v. Citytrust Bancorp, Inc. 25
F.3d 1124, 1130 (2d Cir. 1994) (“[i]t is hard to see what benefits accrue from a short respite from an
inevitable day of reckoning.”). The more compelling inference is that Defendants “worked
diligently to comply with FDA requirements and honestly believed that their diligence would lead
to approval of their [ ] application.” EDAP, 2015 WL 5326166, at *14. The exhibits to the TAC
support this inference: Acer and the FDA engaged in a years-long dialogue regarding the Ong
Trial—meeting multiple times, discussing the FDA’s concerns, and providing additional
information and over two dozen amendments in response to FDA questions.
          Case 1:19-cv-06137-GHW Document 104 Filed 02/18/21 Page 4 of 4




The Honorable Gregory H. Woods
February 18, 2021
Page Four
V.     Schedule
As the Court directed at the January 21, 2021 Conference, the parties met and conferred regarding a
potential resolution and will be continuing those discussions. So that the parties can devote
sufficient time and resources to continued discussions in an attempt to resolve this matter, the
parties jointly request that the Court schedule Defendants’ opening brief for June 1, 2021.

Respectfully submitted,

/s/ Jamie A. Levitt

Jamie A. Levitt

cc:    All counsel of record (via ECF)
